The Attorney           General of Texas

JIM MATTOX                                         mgust         23, 1985
Attorney General



Supreme Court Building           Eonorable T. R. Bmdy,     Jr.              Opinion No. JM-345
P. 0. Box 12548                  Nueces County Attomey
Aus:in. TX. 78711-2548           Courthouse, Room 206                       Re: Whether a county may impose
51214752501
                                 Corpus Christi, Texas       78401          au annual fee for parking of
Telex 9101874.1367
Telecopier  51214750266
                                                                            motor vehicles on Gulf Coast
                                                                            beaches
714 Jackson. Suite 700           Dear Mr. Bandy:
Dallas. TX. 75202-4506
2141742.8944
                                     You have provided us with the following information:

4624 Alberta   Ave.. Suite 160               The Nueces County commissioners court is con-
El Paso. TX. 79905.2793                   sidering .sdoptinga motor vehicle traffic regula-
9151533.3464
                                          tion to be effective upon gulf coast beaches
                                          located outside of corporate city limits. Such
,001 Texas. suite 700                     order wculd be adopted in the manner prescribed
Houston,   TX. 77002-3111                 and pursuant to this county's authority to do so
7131223-5866                              under   1:he Natural   Resources Code.    section
                                          61.122(a), V.T.C.S. See Attorney General Opinion
                                          H-1310 (1!)78).      -
a06 Broadway, Suite 312
Lubbock. TX. 794013479
606f747-523a                                 The p,coposedregulation would require any motor
                                          vehicle parked on the beaches of Mustang and
                                          Padre Islands outside of corporate city limits,
43G9 N. Tenth. Suite S
                                          but wit1Li.nthe boundaries of Nueces County, to
McAllen, TX. 76501.1685
51216624547                               display s validly issued county parking permit.
                                          Permits would be readily available for a $5.00
                                          annual frcs. Funds derived by the county from the
200 Main Plaza, Suite 400                 fees collected would be utilized for beach
San Antonio. TX. 78205-2797
                                          cleaning, public restrooms and law enforcement
512/2254191
                                          purposes on the beaches.

A” Equal Opportunityl            You ask whether "LL commissioners court has the power either directly
Affirmative Action Employer      or by implication to impose au annual parking fee for the parking of
                                 motor vehicles on gulf coast beaches pursuant to its authority to
                                 regulate traffic cm. these beaches." We answer your question in the
                                 negative.

                                      The threshold question is vhether a county is authorized to
                                 restrict and regulate parking on such beaches. If we answer this
                                 question in the af'firmative.we must then determine whether a county




                                                                  p. 1570
Eonorable T. R. Bandy, Jr. - 'Page2   (JM-345)




may then impose an annual parking fee such as the one which you
propose. Article IX, sectixr 1-A of the Texas Constitution provides
the following in pertinent part:

          The Legislature may authorize the governing body
          of any county bordering on the Gulf of Mexico or
          the tidewater lislts thereof to regulate and
          restrict the speed, parking and travel of motor
          vehicles on beache. available to the public by
          virtue of public fight and the littering of such
          beaches.

             Nothing in thi.s amendment shall increase the
          rights of any rip;lrianor littoral landowner with
          regard to beaches available to the public by
          virtue of public right or submerged lands.




     Section 61.122(a) of the Natural Resources Code provides the
following:

          The commissioners--
                            court of a county bordering on
          the Gulf of Mexico or its tidewater limits, by
          order, may regulate motor vehicle traffic on any
          beach within the Boundaries of the county and may
          prohibit the littc%ing of the beach and may define
          the term 'littering.' (Emphasis added).

     The constitutional prav:lsionpursuant to which section 61.122(a)
was adopted permits the legislature to authorize the governing body of
any county "to regulate and restrict the speed, parking and travel of
motor vehicles on beaches available to the public." The statute
authorizes the commissioners court to "regulate motor vehicle
traffic. . . .u   That the commissioners court has authority to
regulate parking on beaches is shown by section 61.126 of the code,
which provides as follows:

          P61.126. Traffic Regulations

             If the order includes a traffic regulation, the
          order shall prov:lde for signs that are designed
          and posted in compliance with         the current
          provisions of the Texas Manual on Traffic Control
          Devices for Streets and Highways, stating the




                               p. 1571
.b   -   ,   -




                 Ronorable T. R. Bandy, Jr. .. Page 3   (JM-345)




                           applicable speed 'limit, parking requirement. or
                           that vehicles are prohibited. (Emphasis added).

                 However, the prohibition against motor vehicles on public beaches may
                 not have the effect of prec'ludingall public access to public beaches.
                 We next turn to whether ssrction 61.122(a) of the Natural Resources
                 Code authorizes a county lo impose an annual parking fee. For two
                 reasons, we conclude that it does not. -See 161.011.

                      Commissioners courts may exercise only those powers conferred by
                 the constitution and statutes. Canales v. Laughlin, 214 S.W.2d 451
                 (Tex. 1948). We have fount. no statute which purports to authorize
                 counties to impose such a fee. Section 61.070 provides that

                           [slubsection (4), [slection 61.069 of this code
                           shall not be construed to prohibit the assessment
                           of a reasonable :iee for off-beach parking or for
                           the use of facil.j.ties provided for the use and
                           convenience of the public. (Emphasis added).

                 In the event that a city oc county seeks state funds to clean public
                 beaches, subsection (4) of Election61.069 provides that such applica-
                 tion must provide "that c!n.tranceto all public beaches under the
                 jurisdiction of the govern:tngbody of the city or county is free of
                 charge. . . ." Section 61.069 clearly contemplates that, in this
                 instance, certain specifietLcounties may impose a reasonable parking
                 fee for off-beach parking; no such authority is conferred with respect
                 to on-beach parking.   Secc:ion 61.069 is not express authority-to
                 charge a fee; it is simply a statement that if a governmental body has
                 authority to charge a fee it is not taken away by this section. We
                 conclude that the legislature's express inclusion of authority to
                 impose a reasonable fee for off-beach parking is tantamount to an
                 express exclusion of such authority with respect to on-beach parking.

                      Moreover. unless the imoosition of a fee is snecificallv orovided
                 by law, none may lawfully lie charged. Nueces County v. C&;ington,
                 162 S.W.2d 687 (Tex. 1942). See also McCalla v. Rockdale, 246 S.W.
654 (Tex. 1922); McLennan Count v. Bo ess, 137 S.W. 346 (Tex. 1911).
                 In Attorney General Opinion-*his
                                             H-990 1977 ,       office said that Harris
                 County, lacking specific authority therefor, could not charge tolls on
                 the operation of the Lynchburg Ferry. In this instance, the imposi-
                 tion by a county of a parking fee for off-beach parking is nowhere
                 specifically provided by statute. Accordingly. we conclude that a
                 county may not, pursuant ta section 61.122(a) of the Natural Resources
                 Code, impose an annual parking fee for on-beach parking.




                                                 p. 1572
Honorable T. R. Bandy, Jr. - 'Page4     (JM-345)




                             ,SUMMARY

             A county may rot impose, pursuant   to Section
          61.122(a) of the Natural Resources Code, an annual
          parking fee for on-beach parking.




                                          JIM     MATTOX
                                          Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICRARDS
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Cdttee

Prepared by Jim Moellinger
Assistant Attorney General

APPROVED:
OPINION COMMITTRE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Hoellinger
Nancy Sutton
Sarah Woelk




                                   p. 1573